In the opinion in the above case it is said that there are certain shares of stock of the State Bank of Laurens which were lost by the closing of said bank. This statement is not quite accurate for the reason that such bank was reorganized and by reason of the shares of stock of the Moe Estate not participating in the re-organization, such shares became worthless.
Reference is also made in the opinion to the giving of a $3600 note to cover a 30% assessment on stock in the First National Bank of Drayton, North Dakota. The opinion recites: "This note was later paid, together with interest thereon." This statement is also inaccurate as that note was not paid in full as will hereinafter be explained.
As to the $3600 note above referred to, no complaint is made *Page 104 
as to the $600 payment on said note representing the assessment on the 20 shares properly held by the Moe Estate.
As to the balance of said note, the record shows that $977.82 was paid thereon, and under our holding, this was a wrongful appropriation of the money of this estate. Deducting these two amounts from the credits given by the district court, we find that the credit which the executor should have is $4519.90, on which they are entitled to a credit of $1,000 advanced on the trust estate, making a grand total to which they are entitled of $5519.90. Deducting this from the amount charged against the executors, the amount on hand is $21,522.75. This amount apportioned among the legatees will pay 64.922 cents on the dollar of each of the legatees, and this percentage applied to the $5,000 trust in favor of Aristeen B. Manchester, figured on this basis, would be $3246.10 instead of $3485.00 as set out in the original opinion.
With these modifications, the petition for rehearing is overruled.